Citation Nr: 0926616	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-18 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Waco, Texas, which denied the above claim.

In September 2007, the Veteran testified at a personal 
hearing over which the undersigned Acting Veterans Law Judge 
presided while at the RO.  A transcript of the hearing has 
been associated with the claims file.

This matter was previously before the Board in June 2008, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.

In a letter dated in December 2008, the Veteran appears to be 
raising the issue of entitlement to service connection for 
cancer, to include as secondary to exposure to herbicides.  
The Board does not have jurisdiction of this issue as it has 
not been adjudicated by the RO.  Absent a decision, a notice 
of disagreement and a substantive appeal the Board does not 
have jurisdiction of an issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The 
issue is, therefore, referred to the RO for appropriate 
action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has a diagnosis of PTSD that is based, in part, 
on a verified, credible stressor from his period of active 
service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
entitlement to service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5100 et seq. (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2008). 
Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
the Board finds that no undue prejudice to the appellant is 
evident by a disposition by the Board herein, as the grant of 
his claim for service connection for PTSD is a complete grant 
of the benefits sought on appeal. Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where appealed claim for service 
connection is granted, further appellate-level review is 
terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).  The RO will be 
responsible for providing appropriate notice and complying 
with the duty to assist with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a Veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in a claim for service connection for PTSD. In 
Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the Veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The determination as to whether the Veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). 

However, the Court has held that the Board may not rely 
strictly on combat citations or the Veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If 
combat is affirmatively indicated, then the Veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the Veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the Veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

During his September 2007 Travel Board hearing, the Veteran 
asserted that he had PTSD which was due to his experiences 
both during a tour of duty in the Republic of Vietnam and 
during a tour of duty in Torrejon, Spain.  He indicated that 
some time after April 1967, he had been sent to Cam Rahn Bay, 
Vietnam, at which time he came under enemy mortar fire, both 
while on the ground and while flying over enemy territory.  
He also asserted that one of his fellow servicemen, J.F., was 
killed in action while they were in Cam Rahn Bay, Vietnam.

Additionally, the Veteran reported that his duties while 
stationed in Torrejon, Spain, included the recovery of 
victims from aircraft crash sites.  In this regard, he 
described an incident wherein a KC-135 tanker aircraft ran 
off the end of the runway and exploded.  He was then charged 
with recovering the remains of the victims.  He also 
described that his duties included assisting with the 
transporting of remains of deceased servicemen on their way 
back stateside.  He added that on two occasions, he had been 
acquainted with the deceased servicemen, and identified them 
as R.E. and J.F.

The service records (Form DD-214) show that his military 
occupational specialty was freight traffic specialist.  A 
review of the Veteran's service personnel records reveals a 
Performance Report (AF Form 910) dated in September 1968 in 
which it is indicated that the Veteran had performed all of 
his assigned duties in an outstanding manner.  It was noted 
that because he had such a broad knowledge of freight 
traffic, he would constantly be called to perform duties in 
all sections.  It was further indicated that on numerous 
occasions, he had been required to work after normal duty 
hours to effect the shipment of human remains and high 
priority NORS cargo.

A VA outpatient treatment record dated in April 2003 shows 
that the Veteran described active combat experience in 
Vietnam.  The diagnosis was PTSD.  A VA outpatient treatment 
record dated in February 2004 shows that the Veteran provided 
a history of multiple stressors.  He described that the had 
participated in body retrieval and salvage operations at 
several air crash sites; received incoming mortar fire; flew 
in aircraft over friendly and enemy territory; was exposed to 
traumatic amputations and dismemberment of friendly soldiers; 
was exposed to the corpses of friendly soldiers; and was 
frequently exposed to the fear of the loss of his own life in 
the combat role.  Because of his multiple stressors, he was 
asked to identify the stressors that he considered to be most 
severe.  Included in those chosen was the participation in 
body retrieval and the collection of human remains.  Based on 
the foregoing, the diagnosis was chronic, delayed onset, 
PTSD.

In February 2009, the U.S. Armed Services Center for Unit 
Records Research (CURR) responded to VA's request for 
verification of the Veteran's stressors, by indicating that 
the U.S. Air Force (USAF) Station Listing for 1967 had been 
researched; and the Station Listing stated that the 401st 
Tactical Fighter Wing (TFW) was stationed at Torrejon Air 
Base, Spain during 1967.  The January 1 to June 30, 1967, 
history submitted by the 401st  TFW, and the book titled, 
"The Air Base Defense in the Republic of Vietnam 1961-73," 
covering periods for January to June 1967 were also 
researched.  However, the CURR was unable to document that 
the 401st TFW had been located at Cam Rahn Bay Air Base, 
South Vietnam or that Cam Rahn Bay Air Base had been attacked 
during the January to June 1967 time frame.  Receipt of 
additional detailed information was suggested for further 
research.

As noted above, the Veteran has provided a detailed list of 
multiple stressors to which he attributed his currently 
diagnosed PTSD.  While verification of many of those 
stressors could not be successfully accomplished, the 
September 1968 AF Form 910 did serve to verify that on 
numerous occasions, the Veteran had been required to work 
after normal duty hours to effect the shipment of human 
remains.  As such, the Board finds that there is credible 
supporting evidence that one of his  claimed in-service 
stressor actually occurred.

The Board must next determine whether there an established 
link between the Veteran's diagnosed PTSD and the verified 
in-service stressor.  In this regard, the Board finds 
probative the February 2004 PTSD assessment in which the 
Veteran identified body retrieval and the collection of human 
remains among his most severe stressors, and in which the 
examiner concluded that the Veteran, therefore, had chronic, 
delayed onset, PTSD.  The examiner's opinion provides a 
diagnosis of PTSD and a nexus between the PTSD and the 
Veteran's claimed, verified stressor.  This opinion is 
considered probative as it was definitive and supported by 
detailed rationale.  

The Board finds that the evidence is in favor of service 
connection for PTSD.  38 U.S.C.A. § 5107(b).  There can be no 
doubt that further medical inquiry and efforts at 
verification of additional stressors could be undertaken with 
a view towards development of the claim.  However, under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board finds that this point has been 
attained.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
Service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


